DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2022 has been entered.
   
Status of the Claims
The amendments and arguments filed on 09/29/2022 are acknowledged and have been fully considered.  Claims 8-14 are now pending.  Claims 1-7 and 15 are canceled; claim 14 is amended.
Claims 8-14 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kovar et al. (WO 2017/083409) in view of Ikeda (US 2015/0099630), Lee et al. (CN 104396982; machine translation provided by FIT via PE2E), Shroff et al. (US 2016/0174551) and CN10229321 (Zhang, with translation).  
Applicant’s Invention
Applicant claims an aqueous herbicidal composition comprising: only three active ingredients consisting of metribuzin, flumioxazin, and pyroxasulfone; a salting out agent; and polyvinyl alcohol. Applicant claims a method of controlling a weed comprising applying the composition of claim 8 to the weed or an area in need of weed control. 
Determination of the scope of the content of the prior art
(MPEP 2141.01)
Kovar et al. teach an aqueous liquid herbicide composition comprising a water-insoluble pesticide, flumioxazin, and one or more water-soluble pesticides, for example metribuzin (Abstract). Kovar et al. teach the composition comprises about 40% to about 50% by weight flumioxazin, about 3% to about 5% by weight of one or more wetting agents, about 1% to about 3% by weight of one or more dispersing agents, about 0.1% to about 0.2% by weight antifoam agent, about 5% to about 7% by weight antifreeze agent, about 0.1% to about 0.2% by weight thickening agent, about 0.1% to about 0.2% by weight preservative, and about 30% to about 49% by weight diluent (page 2, paragraph 9). Kovar et al. teach the suspension concentrate formulations comprise flumioxazin in combination with metribuzin (page 6, paragraph 30; page 10, paragraph 41). Kovar et al. teach the formulations comprising flumioxazin in combination with one or more additional actives exhibit prolonged shelf stability in the presence of a chelating agent, such as EDTA, and citric acid (page 12, paragraph 49). Kovar et al. teach exemplary dispersing agents include ATLOX™ 4894, a nonionic proprietary surfactant blend, an alkylphenol ethoxylate free nonionic wetter (page 12, paragraph 51). Kovar et al. further teach exemplary wetting agents include ATLOX™ 4913, a polymeric surfactant with an HLB of 12 is an acrylic graft copolymer (page 12, paragraph 52). Kovar et al. teach in Example 1 a suspension concentrate comprising:
 
    PNG
    media_image1.png
    376
    288
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    189
    288
    media_image2.png
    Greyscale
 
Kovar et al. further teach in example 1 that the acrylic graft copolymer is 4% of the composition, the alkylphenol ethoxylate free nonionic wetter is 2% of the composition, propylene glycol is 6% of the composition, the thickening agent is 0.15% of the composition, and the 1,2-benzisothiazolin-3-one preservative is 0.1% of the composition (about 0.2%)(page 16, Example 1, Table 1-page 17).
Ascertainment of the difference between the prior art and the claims
	(MPEP 2141.02)
Kover et al. do not specifically disclose pyroxasulfone in the composition, examples wherein the composition comprises the salting-out agent or polyvinyl alcohol, or the concentration of specific concentrations of metribuzin, flumioxazin, pyroxasulfone, salting-out agent and polyvinyl as claimed in claims 8, 9, 10, and 12. It is for this reason Ikeda, Lee et al., Shroff et al. and Zhang are added as secondary references.
Ikeda teaches combinations of herbicides include a combination of flumioxazin and pyroxasulfone (page 8, paragraph 151) and a combination of flumioxazin and metribuzin (page 8, paragraph 153). 
Lee et al. teach an herbicidal composition comprising flumioxazin and diuron. Lee et al. teach the auxiliary materials comprise a wetting agent, dispersant, thickening agent, antifreeze, defoaming agent and filler. The filler is sodium sulfate or ammonium sulfate (claim 7) (claim 1, hydroxyethyl cellulose). Further, Lee et al. teach that “each component is active component, quick gas amine 50 parts of active component, 60 parts of dispersant, 5 to 15 parts of wetting agent, 5 to 15 parts of filler, 10 to 70 parts” (paragraph [0015]). Using 50 parts of the first active, 60 parts of the second active, 15 parts of the dispersant, 15 parts of wetting agent, and 10 parts of the filler, for a total of 150 parts, it is seen that 10/150 parts are the filler, which is 6.66%.
Shroff et al. teach a ZC composition comprising a) a microencapsulated pendimethalin and b) a suspension concentrate of a co-herbicide (page 15, claim 1). Metribuzin is a preferred co-herbicide (page 2, paragraph 35; page 3, paragraphs 47 & 48). Shroff et al. teach the surfactant, polyvinyl alcohol is present in the formulation about 0.2% to about 5% by weight of the formulation (page 6, paragraphs 110 and 112). Shroff et al. teach the alkali or alkaline earth metal salt is in an amount of from about 2% to 55% by weigh to the formulation (page 6, paragraph 113). Shroff et al. teach the anti-foam agent is from about 0.01 to about 0.01% to about 5% by weight of the formulation (page 6, paragraph 119). 
Zhang teaches weeding compositions comprising rimsulfuron and metribuzin. Zhang teaches in example 9 a suspension comprises 35% metribuzin and 2.4 % polyvinyl alcohol (page 8/13, paragraphs 101-102, translation).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kover et al., Ikeda, Lee et al., Shroff et al. and Zhang and use pyroxasulfone in the compositions taught by Kover et al. Kover et al. teach an aqueous liquid herbicide composition comprising a water-insoluble pesticide, flumioxazin, and one or more water-soluble pesticides, for example metribuzin. Kover et al. teach the suspension compositions comprising flumioxazin and metribuzin. One of ordinary skill in the art would have been motivated to add pyroxasulfone to the composition because compositions comprising flumioxazin and pyroxasulfone are known, as evidenced by the teachings of Ikeda. Ikeda teaches combination of flumioxazin and pyroxasulfone and flumioxazin and metribuzin. In addition, in view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional herbicides set forth prima facie obvious subject matter. Therefore, the skilled artisan would have been motivated to use a composition comprising metribuzin, flumioxazin and pyroxasulfone, with a reasonable expectation of success.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kover et al., Ikeda, Lee et al., Shroff et al. and Zhang and formulate a herbicidal composition comprising a salting-out agent, particularly ammonium sulfate, and polyvinyl alcohol. Kover et al. teach suspension compositions comprising flumioxazin and metribuzin. And as modified by Ikeda one of ordinary skill in the art would have been motivated add pyroxasulfone to the composition. One of ordinary skill in the art before the effective filing date of the invention would have been motivated to use a salting-out agent and polyvinyl alcohol in the compositions comprising flumioxazin, metribuzin, and pyroxasulfone because Kover et al. teach that additives are used in the mixtures. One of ordinary skill in the art would have been motivated to use known auxiliaries customarily used in the crop protection art such as ammonium sulfate and polyvinyl alcohol, as evidenced by the prior art references, Lee et al., Shroff et al., and Zhang. Lee et al. teach an herbicidal composition comprising flumioxazin which comprise a filler, wherein the filler is ammonium sulfate. Shroff et al. and Zhang teach the use of polyvinyl alcohol in compositions comprising metribuzin as a surfactant. As such, the skilled artisan would have been motivated to combine the salting-out agent ammonium sulfate and polyvinyl alcohol in composition taught by Kover et al, as modified by Ikeda, with a reasonable expectation of success, as a person with ordinary skill has good reason to pursue known options within his or technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). 
Regarding the specific concentration of metribuzin, flumioxazin, pyroxasulfone, salting-out agent and polyvinyl as claimed in claims 8, 9, 10, and 12, one of ordinary skill in the art would have been motivated to use routine experimentation and optimization to determine the result effective composition. Kover et al. teach compositions comprise about 40% to about 50% by weight flumioxazin, about 3% to about 5% by weight of one or more wetting agents, about 1% to about 3% by weight of one or more dispersing agents, about 0.1% to about 0.2% by weight antifoam agent, about 5% to about 7% by weight antifreeze agent, about 0.1% to about 0.2% by weight thickening agent, about 0.1% to about 0.2% by weight preservative, and about 30% to about 49% by weight diluent. Based on this teaching, one of ordinary skill in the art would have been motivated to use varying amounts of the other components of the composition to formulate an effective herbicidal composition. One of ordinary skill in the art would have been motivated to adjust a conventional working condition, such as determining effective amounts of the ingredients beneficially taught by the cited references, in addition to using the concentrations taught by the prior art references to determine the amount of all of the ingredients, metribuzin, flumioxazin, pyroxasulfone, the salt and polyvinyl alcohol to determine result effective weight percentages, as those claimed in claims 8, 9, 10, and 12. This is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results, without evidence to the contrary. Further, Lee et al. teach that “each component is active component, quick gas amine 50 parts of active component, 60 parts of dispersant, 5 to 15 parts of wetting agent, 5 to 15 parts of filler, 10 to 70 parts” (paragraph [0015]). Using 50 parts of the first active, 60 parts of the second active, 15 parts of the dispersant, 15 parts of wetting agent, and 10 parts of the filler, for a total of 150 parts, it is seen that 10/150 parts are the filler, which is 6.6%. Further, it is noted that the instant specification does sets forth the specific definition of the term “about” as plus or minus 10%, and thus the range overlaps with the instant claims (see [0046] of instant specification as filed). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kovar et al. (WO 2017/083409) in view of Ikeda (US2015/009630), Lee et al. (CN 104396982; machine translation provided by FIT via PE2E), Shroff et al. (US 2016/0174551) and CN10229321 (Zhang, with translation) as applied to claims 8-12 and 14 above, and further in view of Veegum®/Van Gel®: The Products (2015, RT Vanderbilt).
Applicant’s Invention
Applicant claims an aqueous herbicidal composition comprising: only three active ingredients consisting of metribuzin; flumioxazin; and pyroxasulfone; a salting-out agent; and polyvinyl alcohol. Applicant claims the composition further comprises an acrylic graft copolymer, an alkylphenol ethoxylate free nonionic wetter; propylene glycol, silicon emulsion, 1,2-benzisothiazolin-3-one and magnesium aluminum silicate and hydroxyethyl cellulose. 
Determination of the scope of the content of the prior art
(MPEP 2141.01)
The teachings of Kover et al., Ikeda, Lee et al., Shroff et al., and Zhang with respect to the 35 U.S.C. 103(a) rejection is hereby incorporated and are therefore applied in the instant rejection as discussed above. 
Ascertainment of the difference between the prior art and the claims
	(MPEP 2141.02)
Kover et al., Ikeda, Lee et al., Shroff et al., and Zhang do not specifically disclose the concentrations of the aqueous herbicidal suspension a claimed in claim 13. It is for this reason Veegum®/Van Gel®: The Products (2015, RT Vanderbilt) is added as a secondary reference.
Veegum®/Van Gel®: The Products teach VEEGUM AND VAN GEL products are often used synergistically with organic thickeners. VEEGUM and VAN GEL are magnesium aluminum silicate. VAN GEL and xanthan gum combinations are widely used to stabilize flowable concentrated agricultural pesticide suspensions (page 7, paragraphs 1 and 2). The table provides suggested weight-to-weight ratios of VEEGUM and VAN GEL products that will produce beneficial synergistic effects (page 7, paragraph 4). The suggested ratio of VEEGUM or VAN GEL with hydroxyethyl cellulose is 1:1 (page 7, Table) (hydroxyethyl cellulose, magnesium silicate).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kover et al., Ikeda, Lee et al., Shroff et al., Zhang, and Veegum®/Van Gel®: The Products and use hydroxyethyl cellulose in the compositions taught by Kover et al., as modified by Ikeda, Lee et al., Shroff et al., and Zhang. Kover et al. teach an aqueous liquid herbicide composition comprising a water-insoluble pesticide, flumioxazin, and one or more water-soluble pesticides, for example metribuzin. Kover et al. teach the suspension compositions comprising flumioxazin and metribuzin. Kover et al. teach compositions comprise about 40% to about 50% by weight flumioxazin, about 3% to about 5% by weight of one or more wetting agents, about 1% to about 3% by weight of one or more dispersing agents, about 0.1% to about 0.2% by weight antifoam agent, about 5% to about 7% by weight antifreeze agent, about 0.1% to about 0.2% by weight thickening agent, about 0.1% to about 0.2% by weight preservative, and about 30% to about 49% by weight diluent. One of ordinary skill in the art before the effective filing date of the invention would have been motivated to use hydroxyethyl cellulose as the thickening agent in the compositions taught by Kover et al., as modified by Ikeda, Lee et al., Shroff et al. and Zhang because thickeners, such as polysaccharides and Veegum® which is magnesium aluminum silicate, are known additives used in agricultural formulation. Lee et al. teach that hydroxyl ethyl cellulose, xanthan gum and magnesium aluminum silicate are functional equivalent thickeners. As such, one of ordinary skill in the art would have been motivated to use any of the known thickeners in combination in the mixtures taught by Fierce. This is further evidenced by the teachings of Veegum®/Van Gel®: The Products, which teaches that the combination of VEEGUM® or VAN GEL®, magnesium aluminum silicate, and organic thickeners work together synergistically. Veegum®/Van Gel®: The Products teach the ratio of VEEGUM® or VAN GEL® with hydroxyethyl cellulose is 1:1 to produce beneficial synergistic effects in stabilized flowable concentration pesticidal suspensions. Therefore, it would have been obvious to one of ordinary skill in the art to use a combination of magnesium aluminum silicate and hydroxyethyl cellulose to produce beneficial synergistic effects in stabilized flowable concentration pesticidal (herbicidal) suspensions, with a reasonable expectation of success.
Regarding the concentrations of the components of the composition claimed in claim 13, one of ordinary skill in the art would have been motivated to use the claimed concentration of the components as a matter of experimentation and optimization. First of all, one of ordinary skill in the art would have been motivated to formulate a composition comprising metribuzin, flumioxazin, pyroxasulfone, an acrylic graft copolymer, an alkylphenol ethoxylate free nonionic water, a silicone compound, 1, 2-benziosothiazolin-3-one, propylene glycol, magnesium aluminum silicate and hydroxyethyl cellulose based on the teachings of Kover et al, Ikeda, Lee et al., Shroff et al., and Zhang, in combination, as these are all conventional additives used in formulating herbicidal compositions. Kover et al. teach compositions comprise about 40% to about 50% by weight flumioxazin, about 3% to about 5% by weight of one or more wetting agents, about 1% to about 3% by weight of one or more dispersing agents, about 0.1% to about 0.2% by weight antifoam agent, about 5% to about 7% by weight antifreeze agent, about 0.1% to about 0.2% by weight thickening agent, about 0.1% to about 0.2% by weight preservative, and about 30% to about 49% by weight diluent. One of ordinary skill in the art would have been motivated to adjust the amount of flumioxazin, pyroxasulfone, and metribuzin in the composition to obtain the optimal herbicidal effect. As such, one of ordinary skill in the art would have been motivated to adjust a conventional working condition, such as determining effective amounts of the ingredients beneficially taught by the cited references. It also would have been obvious to one of ordinary skill in the art to use the teachings of the prior art to determine the result effective amounts of the other components of the composition. Kovar et al. further teach in example 1 that the acrylic graft copolymer is 4% of the composition, the alkylphenol ethoxylate free nonionic wetter is 2% of the composition, propylene glycol is 6% of the composition, the thickening agent is 0.15% of the composition, and the 1,2-benzisothiazolin-3-one preservative is 0.1% of the composition (about 0.2%). Based on these teachings, one of ordinary skill in the art would have been motivated to use the teachings of Kovar et al. to determine the starting point to adjust the components to formulate the optimal herbicidal composition, including the amount of the silicone component, with a reasonable expectation of success, as a person with ordinary skill has good reason to pursue known options within his or technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Response to Arguments
Applicant's arguments filed 09/29/2022 have been fully considered but they are not persuasive in view of the modified grounds of rejection.

In regards to the applicant’s argument that one with ordinary skill in the art would be motivated to use the 10 parts or more of ammonium sulfate and would determine that the greater amounts were more effective, examiner points out that applicant is referencing a translation of Lee et al. that has not been properly cited or declared in the application. Despite this, it is seen that Lee et al. teach that “each component is active component, quick gas amine 50 parts of active component, 60 parts of dispersant, 5 to 15 parts of wetting agent, 5 to 15 parts of filler, 10 to 70 parts” (paragraph [0015]). Using 50 parts of the first active, 60 parts of the second active, 15 parts of the dispersant, 15 parts of wetting agent, and 10 parts of the filler, for a total of 150 parts, it is seen that 10/150 parts are the filler, which is 6.6%. Further, it is noted that the instant specification does sets forth the specific definition of the term “about” as plus or minus 10%, and thus the range overlaps with the instant claims (see [0046] of instant specification as filed). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Further, one of ordinary skill in the art would have been motivated to use routine experimentation and optimization to determine the result effective composition. Kover et al. teach compositions comprise about 40% to about 50% by weight flumioxazin, about 3% to about 5% by weight of one or more wetting agents, about 1% to about 3% by weight of one or more dispersing agents, about 0.1% to about 0.2% by weight antifoam agent, about 5% to about 7% by weight antifreeze agent, about 0.1% to about 0.2% by weight thickening agent, about 0.1% to about 0.2% by weight preservative, and about 30% to about 49% by weight diluent. Based on this teaching, one of ordinary skill in the art would have been motivated to use varying amounts of the other components of the composition to formulate an effective herbicidal composition. One of ordinary skill in the art would have been motivated to adjust a conventional working condition, such as determining effective amounts of the ingredients beneficially taught by the cited references, in addition to using the concentrations taught by the prior art references to determine the amount of all of the ingredients, metribuzin, flumioxazin, pyroxasulfone, the salt and polyvinyl alcohol to determine result effective weight percentages, as those claimed in claims 8, 9, 10, and 12. This is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results, without evidence to the contrary.

	In response to applicant’s argument that the Veegum® and Van Gel® do not cure the defects of the other cited prior art, examiner points out that the rejection of the instant claims over Kovar et al. in view of Ikeda, Lee et al., Shroff et al. and Zhang is not withdrawn and still stands, thus the rejection of Kovar et al. in view of Ikeda, Lee et al., Shroff et al. and Zhang in further view of Veegum®/Van Gel® is upheld as well. 

Conclusion
	No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/A.A.A./Examiner, Art Unit 1611